PER CURIAM.
The appellants submit that the basic issue is “whether or not the application of rapidly moving air to conditions of Benger type setting, involves inventive combination.” The district court held that it did not because of the wealth of prior analogous art in the use of rapidly moving hot air in the textile industry. We agree and affirm the declaration of invalidity on the opinion of the district judge.
The decree, 142 F.Supp. 575, is modified by eliminating the declaration of non-infringement, which we do not need to pass upon, and as so modified is
Affirmed.